DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the Request for Continued Examination dated 8/30/2021.
Claims 1, 10, and 16 are amended by this Examiner’s Amendment.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Anne Davis Barry on 9/3/2021.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
lines 5-7: replace lines 5-7 with "selecting, by the storage device independently of a memory controller outside the storage device, a 
(Currently Amended)
lines 9-11: replace lines 9-11 with "selecting, by the storage device independently of a memory controller outside the storage device, a physical storage location on the storage device for the data, the selecting based at least in part on characteristics of the storage device, the characteristics of the storage device  comprising one or both of mechanical implementation or limitations on write cycles;"
(Currently Amended)
lines 8-10: replace lines 8-10 with "selecting, by the storage device independently of a memory controller outside the storage device, a physical storage location on the storage device for the data, the selecting based at least in part on characteristics of the storage device, the characteristics of the storage device  comprising one or both of mechanical implementation or limitations on write cycles;"
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase performance, reliability, and utilization efficiency of a storage device by implementing logic within a controller of the storage device that is aware of internal characteristics of the storage device.  The logic within the controller of the storage device thus avoids potential performance overhead, suboptimal data layout, and compatibility issues that may accompany interactions with file systems or other entities.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2011/0153911 ("Sprouse") in view of USPGPUB 2009/0216973 ("Nakajima") in view of USPGPUB 2015/0379053 ("Bhattacharjee") in view of 2015/0106410 ("Zaltsman") and further in view of non-patent literature "Impulse: Building a Smarter Memory Controller" ("Carter").  The combination of Sprouse, Nakajima, Bhattacharjee, Zaltsman, and Carter ("the prior art") teaches a storage device that receives write commands, which include data and an address to write the data, from an external host and stores the data at an address specified by the external host.
The prior art neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed feature of "…selecting, by the storage device independently of a memory controller outside the storage device, a physical storage location on the storage device for the data, the selecting based at least in part on characteristics of the storage device, the characteristics of the storage device  comprising one or both of mechanical implementation or limitations on write cycles…" in combination with the other claimed features of the inventions of the instant application is neither taught nor suggested by the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.